

 
SECOND AMENDED AND RESTATED NOTE
 
$21,426,000.00 March 3, 2005
Seattle, Washington
 
FOR VALUE RECEIVED, EMERITUS CORPORATION, a corporation organized under the laws
of the State of Washington (“Borrower”), shall pay to the order of HEALTHCARE
REALTY TRUST INCORPORATED, a corporation organized under the laws of the State
of Maryland (“Lender”), the principal sum of Twenty One Million Four Hundred
Twenty Six Thousand Dollars ($21,426,000.00), with interest on so much thereof
as shall from time to time be outstanding at the rate of interest set forth
below, until fully paid. This Note is given pursuant to that certain Second
Amended and Restated Loan Agreement of even date among Borrower and Lender, as
amended from time to time (the “Loan Agreement”) and is subject to the
provisions thereof. The definitions in the Loan Agreement shall be applicable to
any capitalized terms herein that are not otherwise defined.
 
This Note is made by Borrower in full substitution of that certain Amended and
Restated Note dated September 30, 2003, made by Borrower in favor of Health Care
REIT, Inc., a corporation organized under the laws of the State of Delaware
(“HCN”), in the original principal amount of $25,800,000.00 (the “Amended and
Restated Note”) which Amended and Restated Note constituted a consolidation of
certain earlier indebtedness of Borrower to HCN, and an increase of such
indebtedness (all such indebtedness as amended and restated in the Amended and
Restated Note hereinafter collectively referred to as the “Original Note”). This
Note constitutes a modification and renewal of the existing indebtedness
evidenced by the Original Note, and an additional advance thereunder, and does
not cancel such existing indebtedness, and is not intended to be a novation of
the Original Note or the indebtedness evidenced thereby. Substitution of this
Note for the Original Note shall not affect the priority of the lien of the
Mortgage (hereinafter defined).
 
1. Definitions.
 
“Business Day” means any day which is not a Saturday or Sunday or a public
holiday under the laws of the United States of America or the State of Ohio.
 
“Closing Date” means the date of this Note.
 
“Collateral Document” means the Mortgage and any other document providing
security for or guarantee of repayment of this Note.
 
“Commencement Date” means [i] the Closing Date if the Closing Date occurs on the
first day of a month or [ii] the first day of the month after the Closing Date
if the Closing Date occurs on any day other than the first day of the month.
 
“Default Rate” means the greater of [i] 2.50% plus the then applicable interest
rate or [ii] 18.50%, subject to the provisions of §21.
 
“Event of Default” has the meaning set forth in §8.
 
“Lease” has the meaning set forth in the Loan Agreement.
 
“Maturity Date” means March 3, 2008.
 
“Mortgage” means the Amended and Restated Leasehold Mortgage/Deed of Trust,
Security Agreement, Assignment of Leases and Rents, Financing Statement and
Fixture Filing granted by Borrower to secure the indebtedness evidenced by the
Original Note, which indebtedness is hereby further amended and restated, and
which Mortgage was dated September 30, 2003.
 
“State” means the State of Ohio.
 
2. Interest Rate.
 
(a) Initial Rate. Interest shall accrue on the principal amount outstanding
hereunder at the rate of 10% per annum.
 
(b) Default Rate. After the occurrence and during the continuance of an Event of
Default, Borrower shall pay interest on this Note, and on any judgment on this
Note, at the Default Rate.
 
(c) Computation Method. All interest rates shall be calculated based on the
actual number of days elapsed over a 365-day year (365/365 method).
 
3. Payments.
 
(a) On the Closing Date, Borrower shall make a payment of all accrued interest
on the outstanding principal balance of the Loan;  
 
(b) If the Closing Date is not on the first day of the month, on the Closing
Date, Borrower shall make a payment of interest on the outstanding principal
balance of the Loan for the period commencing on the Closing Date and ending on
the day before the Commencement Date;
 
(c) Commencing on the first day of the first month after the Commencement Date
and on the first day of each month thereafter, Borrower shall make monthly
payments of interest only in arrears sufficient to pay all interest accrued
pursuant to §2 hereof;
 
(d) On the Maturity Date, Borrower shall make a balloon payment equal to the
outstanding balance of this Note including the outstanding principal balance,
all accrued and unpaid interest and all charges, expenses and other amounts
payable by Borrower to Lender.
 
4. Method and Place of Payment. Borrower shall make all payments on this Note at
Healthcare Realty Trust Incorporated, P.O. Box 100894, Atlanta, GA 30384-0894,
or at such other place as the holder hereof may designate in writing to Borrower
in accordance with the provisions of Section 17. The failure of Lender to
provide such written notice to Borrower will not relieve Borrower of its
obligations under this Note. Borrower shall make all payments in lawful money of
the United States of America by wire transfer of immediately available funds.
 
5. Prepayment. Borrower shall not have the privilege of prepaying this Note in
whole or in part at any time without the prior written consent of Lender in
Lender’s sole discretion.
 
6. Late Charge. Borrower acknowledges that any default in any payment due under
this Note will result in loss and additional expense to Lender in handling such
delinquent payments and meeting Lender’s other financial obligations. Because
such loss and additional expense is extremely difficult and impractical to
ascertain, Borrower agrees that if any payment hereunder (other than the final
payment on maturity) is not paid within 10 days after the due date, Borrower
shall pay, as a reasonable estimate of such loss and expense, a late charge
equal to the lesser of [i] 5% of the amount of the overdue payment, or [ii] the
maximum amount permitted by applicable law.
 
7. Application of Payments. Unless Lender elects otherwise, in its sole
discretion, all payments and other amounts received by Lender shall be credited
as follows: [i] first to any charges, costs, expenses and fees payable by
Borrower under this Note, the Loan Agreement, the Mortgage, or incurred by
Lender for the protection of any collateral securing the payment of this Note,
if not paid by Borrower by the due date after the expiration of any applicable
grace period; [ii] second to interest on the foregoing amounts at the Default
Rate from the due date or date of payment by Lender, as the case may be; [iii]
third to accrued but unpaid interest on this Note; [iv] fourth, to the principal
amount outstanding; and [v] the balance, if any, to Borrower.
 
8. Default. The occurrence of an Event of Default under the Loan Agreement or
Mortgage shall be an Event of Default hereunder.
 
9. Acceleration. Upon the occurrence of any Event of Default, in addition to all
other remedies under the Loan Agreement, Mortgage, any other security for or
guarantee of this Note, and at law or in equity, at the option of Lender [i] the
outstanding principal balance of this Note and all accrued and unpaid interest
thereon and all other amounts payable by Borrower to Lender shall be immediately
due and payable, and [ii] all such amounts shall bear interest at the Default
Rate from the date of the Event of Default until paid. Lender may exercise
either or both options without notice or demand of any kind.
 
10. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State, without giving effect to the conflict of
laws rules thereof.
 
11. Time is of the Essence. Time is of the essence in the payment of this Note.
All grace periods in the Loan Agreement and any Collateral Document that apply
to a default shall run concurrently.
 
12. Holidays. If any installment of this Note becomes due on a day which is not
a Business Day, Borrower may pay the installment on the next succeeding day on
which banking institutions are open.
 
13. Waivers. None of the following shall be a course of dealing, estoppel,
waiver or the like on which Borrower, Lender or any party to any Collateral
Document may rely: [i] Lender’s acceptance of one or more late or partial
payments; [ii] Lender’s forbearance from exercising any right or remedy under
this Note or any Collateral Document; or [iii] Lender’s forbearance from
exercising any right or remedy under this Note or any Collateral Document on any
one or more occasions. Lender’s exercise of any rights or remedies or a part of
a right or remedy on one or more occasions shall not preclude Lender from
exercising the right or remedy at any other time. Lender’s rights and remedies
under this Note, the Collateral Documents, and the law and equity are cumulative
to, but independent of, each other.
 
14. Representations. Borrower, Lender and each party to this Note and each
Collateral Document: [i] acknowledges that Lender would not have extended the
credit evidenced by this Note and will not continue to extend the credit but for
the obligations of each; [ii] warrants that each has executed this Note or
Collateral Documents to induce Lender to extend and to continue to extend the
credit; [iii] warrants that each has received good and valuable consideration
for executing this Note or any Collateral Document; and [iv] warrants that none
have executed this Note or any Collateral Document in reliance upon the
existence of the security for or guaranty or promise of the payment of this
Note.
 
15. Indulgences. Without notice, Lender may do or refrain from doing anything
affecting this Note or any Collateral Document, as many times as Lender desires,
including the following: [i] granting or not granting any indulgences to anyone
liable for payment of this Note or to anyone liable under any Collateral
Document; [ii] releasing any security or anyone or any property from liability
on this Note or any Collateral Document; [iii] amending this Note or any
Collateral Document, including extending the time for payment of this Note, in
accordance with the terms of Section 25 of this Note and as provided in the
Collateral Documents.
 
16. No Release of Liability. No obligations of Borrower or Lender or any party
to this Note shall be affected by [i] any default in this Note or any Collateral
Document when accepted by Lender or arising any time thereafter; [ii] the
unenforceability of or defect in this Note or in any Collateral Document or any
interest conveyed by any Collateral Document; [iii] any decline in the value of
any interest in any property conveyed by any Collateral Document; or, [iv] the
death, incompetence, insolvency, dissolution, liquidation or winding up of
affairs of Borrower, Lender or any party to this Note or any Collateral Document
or the start of insolvency proceedings by or against any such party. BORROWER
WAIVES ALL SURETYSHIP AND OTHER SIMILAR DEFENSES. Neither Borrower nor any party
to any Collateral Document may enforce any right of subrogation or contribution
unless and until this Note is paid in full and waives all rights of subrogation
against any party that is subject to insolvency proceedings unless and until
this Note is paid in full.
 
17. Notices. All notices, demands, requests and consents (hereinafter “notices”)
given pursuant to this Note shall be in writing, and shall be served by [i]
personal delivery, [ii] United States Mail, certified mail, return receipt
requested; or [iii] nationally recognized overnight courier to the following
addresses:
 
To Borrower: Emeritus Corporation
 
3131 Elliott Avenue, Suite 500
 
Seattle, Washington 98121
Attention: William M. Shorten
 
To Lender: Healthcare Realty Trust Incorporated
3310 West End Avenue, Suite 700
Nashville, Tennessee 37203
Attention: John M. Bryant, Jr.
 
All notices shall be deemed to be given upon the earlier of actual receipt or
three days after deposit in the United States mail or one business day after
deposit with the overnight courier. Lender and Borrower may change their notice
address at any time by giving the other party written notice of such change in
accordance with the foregoing provisions.
 
18. Representation and Warranty Regarding Business Purpose. Borrower represents
and warrants that the loan evidenced by this Note is for business purposes only
and not for personal, family, household, or agricultural purposes.
 
19. Security. This Note is secured by the Mortgage and all other collateral for
the Loan.
 
20. Protest. Except as otherwise expressly provided in the Loan Agreement,
Borrower waives protest, notice of protest, demand, dishonor or default,
presentment for payment, notice of intent to declare this Note immediately due
and payable, notice of declaration that this Note is immediately due and payable
in full, all other notices, and all demands.
 
21. Savings Clause. The intention of Lender and Borrower is to comply with the
laws of the State concerning the rate of interest on this Note. Notwithstanding
any other provision in this Note or in any other document given in connection
with this Note, Borrower shall not be required to pay interest in excess of the
maximum lawful rate under applicable law. If a court of competent jurisdiction
should determine that applicable law concerning the maximum lawful rate of
interest on this Note is not that of the State, it is the intention of the
parties to comply with the law of the state whose law is, in fact, applicable
concerning the maximum lawful rate of interest on this Note. To the extent the
amount of interest provided in this Note ever exceeds the maximum lawful rate
(the “Excess Interest”), [i] the provisions of this paragraph shall govern and
control; [ii] Borrower shall not be obligated to pay any Excess Interest; [iii]
any Excess Interest that Lender may have received shall be credited against the
then outstanding balance due under this Note and, if the Excess Interest exceeds
the outstanding balance, the excess amount shall be refunded to Borrower; [iv]
the rate of interest under this Note or the Default Rate, as applicable, shall
be automatically reduced to the maximum lawful rate and this Note and any other
documents given in connection therewith shall be deemed reformed and modified to
reflect such reduction; and [v] subject to the foregoing provisions of this
paragraph, Borrower shall have no action or remedy against Lender for any
damages whatsoever or any defense to enforcement of the note or any other
documents given in connection therewith arising out of the payment or collection
of any Excess Interest. In determining whether interest paid or payable on this
Note exceeds the maximum lawful rate, Borrower agrees to exclude voluntary
prepayment fees from the calculation of interest and to spread the total amount
of interest throughout the entire contemplated term of this Note.
 
22. Attorney’s Fees and Expenses. Borrower shall pay to Lender all reasonable
costs and expenses incurred by Lender in administering the Loan and the security
for the Loan, enforcing or preserving Lender’s rights under this Note, the Loan
Agreement, the Mortgage, or any other Collateral Document, and in all matters of
collection, whether or not an Event of Default has actually occurred or has been
declared and thereafter cured, including but not limited to, [i] attorneys’ and
paralegals’ fees and disbursements; [ii] the fees and expenses of any
litigation, administrative, bankruptcy, insolvency, receivership and any other
similar proceeding; [iii] court costs; [iv] the expenses of Lender, its
employees, agents, attorneys and witnesses in preparing for litigation,
administrative, bankruptcy, insolvency and other proceedings and for lodging,
travel, and attendance at meetings, hearings, depositions, and trials; and [v]
consulting and witness fees incurred by Lender in connection with any litigation
or other proceeding.
 
23. Severability. If any clause, provision, section or article of this Note is
ruled invalid by any court of competent jurisdiction, the invalidity of such
clause, provision, section, or article shall not affect any of the remaining
provisions hereof.
 
24. Assignment. Borrower shall not assign its rights nor delegate its
obligations under this Note.
 
25. Amendment. This Note may not be amended except in writing signed by Borrower
and Lender. All references to this Note, whether in this Note or in any other
document or instrument, shall be deemed to incorporate all amendments,
modifications, and renewals of this Note and all substitutions made therefor
after the date hereof.
 
26. Intercreditor Agreement. Lender and HCN have entered into that certain
Intercreditor Agreement of even date herewith. This Note is subject to the
Intercreditor Agreement. In the event of inconsistencies between the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement will govern.
 
27. CONSENT TO JURISDICTION. BORROWER HEREBY IRREVOCABLY SUBMITS AND CONSENTS TO
THE NON-EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING
JURISDICTION OVER DAVIDSON COUNTY, TENNESSEE FOR ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO [I] THIS NOTE; OR [II]
ANY LOAN DOCUMENT EXECUTED IN CONNECTION WITH THIS NOTE. BORROWER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT BORROWER MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR
PROCEEDING. BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
BORROWER AND ANY GUARANTOR AGREE NOT TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING
AGAINST LENDER OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR PROPERTY OF LENDER,
CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO THE COMMITMENT OR ANY LOAN
DOCUMENT IN ANY COURT OTHER THAN A STATE OR FEDERAL COURT HAVING JURISDICTION
OVER DAVIDSON COUNTY, TENNESSEE UNLESS SUCH COURTS LACK SUBJECT MATTER OR IN
PERSONAM JURISDICTION IN WHICH CASE SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
ANY COURT WHICH HAS SUCH JURISDICTION.
 
BORROWER HEREBY CONSENTS TO SERVICE OF PROCESS BY LENDER IN ANY MANNER AND IN
ANY JURISDICTION PERMITTED BY LAW. NOTHING HEREIN SHALL AFFECT OR IMPAIR
LENDER’S RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW, OR
LENDER’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR THE
PROPERTY OF BORROWER OR ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION.
 
28. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, LENDER, BY ITS
ACCEPTANCE OF THIS NOTE, AND BORROWER AND ANY GUARANTOR HEREBY KNOWINGLY AND
VOLUNTARILY WAIVE THE RIGHT TO A JURY TRIAL IN ANY ACTION, PROCEEDING OR
COUNTERCLAIMS ARISING OUT OF OR RELATING TO THIS NOTE.
 
29. ORAL AGREEMENTS. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT OR TO FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE
UNDER THE LAWS OF THE STATE OF WASHINGTON.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
1085135.9 


--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned has executed this Note effective as of the
date first set forth above.




EMERITUS CORPORATION, a Washington corporation


By: /s/ William M. Shorten
William M. Shorten
Director of Real Estate Finance
 

 
1085135.9 


--------------------------------------------------------------------------------



ACCEPTANCE BY LENDER
 
The foregoing Second Amended and Restated Note is hereby accepted by Lender in
full substitution for the Original Note (as defined herein). The Original Note
(but not the indebtedness evidenced by the Original Note) is hereby cancelled.
 
Executed as of March 3, 2005.






HEALTHCARE REALTY TRUST INCORPORATED, a Maryland corporation


By: /s/ John M. Bryant, Jr.
John M. Bryant, Jr.
Senior Vice President and General
Counsel


